Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 05/31/2022 is duly acknowledged.
Claims 1-20 as currently amended, are pending in this application.
NOTE: Applicant’s current amendments to withdrawn claims 15-20 is duly noted and acknowledged. However, per election/restriction dated 07/07/2021, claims 15-20 that were taken as non-elected product of Group II, remain withdrawn from further considerations in view of applicant’s election of group I (instant claims 1-14 drawn to “A method to provide plant nutrient…”).
Accordingly, Claims 15-20 (non-elected invention of Group II, with traverse; drawn to “A withdrawn.
Claims 1-14 (elected invention of group I; directed to “A method to provide plant nutrition”) as currently amended have been examined on their merits in this action hereinafter.
Priority
	This application has been filed by applicant as a CIP of parent application 16/250,469 (filed on 01/17/2019; now abandoned), which claims to be a CIP of 15/786,573 (filed on 10/17/2017, which is now a US patent 10,221,107).
Claim Rejections - 35 USC § 102 - Withdrawn
In view of the claim amendments presented by applicants (see instant claim 1, in particular), the 102(a)(1) rejection of claims 1, 2, 6-8, 10, 11, 13 and 14 over Reinbergen (U.S. 6,471,741, previously cited by examiner), as previously made by the examiner, has been withdrawn.
	The following contains new grounds of objections/rejection made over pending claims as currently amended by the applicant:
Claim Objections- Made/Maintained
1.	Claim 1 (as amended) is objected to because of the following informalities: claim 1 recites limitations in line 5, “forming a solid fertilizer with the microbes, urea and humic acid therein”, which should be amended to recite “forming a solid fertilizer with the mixed microbes, combined with the fertilizer, urea and humic acid therein”.  Appropriate correction is suggested.
2.	Claim 7 (as amended) is/remain objected to because of the following informalities: Claim 7 recites the limitations “wherein the inorganic fertilizer comprises one of: ammonium nitrate, N:P:K (nitrogen, phosphorus, potassiumor N:P:K (nitrogen-phosphorus-potassium) fertilizer.  Appropriate correction is suggested.
3.	Claim 14 (as amended) is still objected to because of the following informalities: claim 14 recites “the microbe”, which should be amended to “the microbes” in order to conform with limitations presented in claim 1, from which claim 14 depends from.  Appropriate correction is required. Applicant’s amendment to recite claim 14 with a proper Markush group is duly noted and acknowledged.
Claim Rejections - 35 USC § 112 -Made/Maintained
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 11 and 12 (as amended) are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
1.	Claim 11 recites the limitation “the mixed by-products” (in line 2).  There is insufficient antecedent basis for these limitations in the claim. Claim 11 directly depends from claim 1, which does not provide a proper basis for “mixed by-products” per se. Appropriate correction is required.
2.	Claim 11 (as presented) is/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “The method of claim 1, comprising providing a liquid to the solid during use and binding the mixed by-products including humic acid to soil”, which  is ambiguous. The lack of antecedent basis for the limitation “the mixed by-products” has been discussed above.  However, it is additionally unclear from the recitation as to what exactly is being performed by the steps of “providing a liquid to the solid during use and binding the mixed by-products…”, as currently being presented. It is unclear as to which liquid is being referred to. In addition, it is unclear if “the mixed by-products including humic acid” is any different than the contents of “mixing the microbes, urea and humic acid in a mixture” recited in instant claim 1.  It is to be noted that instant claim 1 does not require a microbial solution/medium cultured to produce any microbial “mixed by-products” per se.  The “selecting” step of claim 1 can be taken as a mental step, and does not necessarily provide the selected microbes (and their metabolic by-products obtained via cultivation in a growth medium, for instance), if that is what is intended by the applicant’s invention. Thus the metes and bounds of the claimed invention does not appear to be clearly delineated. Appropriate correction and/or explanation is required.  
3.	Claim 12 (as currently amended) recites the limitation “the liquids” (in line 2).  There is insufficient antecedent basis for these limitations in the claim. Claim 12 directly depends from claim 1, which does not provide a proper basis for “liquids” per se. If applicant intends to make this claim dependent from claim 2 (that has the subject matter of liquids), it should be amended such.  
Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103- Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-14 (as amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Reinbergen (U.S. 6,471,741, previously cited by examiner) taken with Carpenter (2014; US 2014/0352376 A1, previously cited by examiner).
Claim 1 (as currently amended) is directed to “A method to provide plant nutrient, comprising: 
selecting a series of microbes optimal for plant growing; 
mixing the microbes, urea and humic acid in a mixture; and 
combining the mixture with a fertilizer; and
forming a solid fertilizer with the microbes, urea and humic acid therein.” (it is noted that the term “fertilizer” has not been specifically defined in the disclosure of record)

Claim 10 (as currently amended) is directed to “The method of claim 1, comprising: 

iteratively and selectively breeding generations of microbes from the selected microbes with predetermined microbial gene profiles to arrive at a predetermined 34microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence to meet the predetermined concentrated form; 


Claim 3 is directed to “The method of claim 1, wherein the fertilizer is a powder and the mixture is a powder, comprising mixing the fertilizer and mixture powders.”  
Claim 4 is directed to “The method of claim 1, wherein the fertilizer is a granular form and the mixture is a liquid, comprising coating the fertilizer with the mixture.”  
Claim 5 is directed to “The method of claim 1, extruding the powders as a pellet or a granular form.”
Claim 9 is directed to “The method of claim 8, wherein the organic fertilizer comprises compost, manure, blood meal, bone meal, bat guano, shellfish, rock phosphate, greensand, fish emulsion, fish meal, and chitin.”
Claim 12 is directed to “The method of claim 1, comprising forming a solid or a pellet from the liquids .”

Reinbergen (US ‘741) discloses liquid microbial fertilizer solutions that enrich soil (col. 1, 11.66-67; and claims 8, 10-17, for instance) i.e., providing nutrients to plants- comprising cultures of more than one microorganism (for example, pertaining to instant claims 1, 10 and 14, two strains; see col. 7, particularly 11.24-25) of Bacillus subtilis were mixed in three solutions, including solution 3, a natural organic fertilizer containing about 6% humic acid, 10% cellulose fiber, 1.2% lignin, 3% mono/disaccharides, 0.1% kelp extract, 2% carbohydrates, 0.0024% natural wetting agents, 13.17 mg/lb riboflavin, 0.314% vitamin B6, and 4.21% minerals and other chemicals (Fe, Ca, Mn, Mg, Zn, Cu, I, B, S, P, K and N). This is a natural organic fertilizer containing water (a filler, col. 2, 1. 21), humic acid, carbohydrates, kelp extract, amino acids, protein, wetting agents, and the elements nitrogen, phosphorus, and potassium (pertaining to instant claim 7) (col.7, ll. 5-12). The mixed cultures were found to continue to grow and to reach maximal concentrations ranging from 1.8 x 109 - 2.24 x 109 cfu/g (Table spanning cols. 7 and 8).  Assuming a solution density of at least about 1g/mL, this translates to concentrations well above 1x 107 cfu/mL (pertaining to instant claim 10). The liquid microbial composition further comprises methylene urea compounds of varying chain length (see col. 10, claim 15, for instance), and inorganic fertilizer (such as water, as pertaining to instant claim 13, see last line). 
Although the disclosure of Reinbergen ‘741 does not employ the particular words recited in claims 1 and 10, such as “series of microbes”, “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” or cross-cultivation in “a specific sequence,” nevertheless Reinbergen ‘741 does disclose separate growing (and necessarily, multiplying- hence, “iteratively”) cultures of different strains of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil, followed by combination of the cultures to make a solution for soil enrichment and that growth of the species continues after mixing (akin to “cross-cultivation”).
Regarding the limitation “predetermined gene profiles to arrive at a predetermined
microbial solution,” as recited in instant claim 10,  since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution,” the examiner interprets this limitation as being satisfied by, simply, the selecting of microbes for their characteristics - a process that is well-known in the art and is disclosed by Reinbergen ‘741 by its selection/choice of agriculturally beneficial microorganisms. That is, Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, 1. 66 - col. 3, 1. 4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”  Moreover, the instant specification provides no teaching or guidance concerning specific sequences of steps and, further, states at p. 33, final sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended...”. Therefore, a sequence of steps that results in an effective composition is deemed to satisfy the limitation of “specific sequence.”  In addition, Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, l. 66- col. 3, 1. 4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”  Since, instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution,” the examiner interprets this limitation as being met by the selection of microbes for their known beneficial characteristics, as is well-known in the art and as disclosed by Reinbergen ‘741.
Since Reinbergen ‘741 discloses that the bacterial species are mixed as they continue to
grow, such mixing is inherently a mixing of culture components, including cultured microbes, culture media/nutrients and/or metabolites, or by-products of bacterial growth contained therein, or in the terms of the instant claims, a mixing of “by-products” and resulting microbial components, as this latter term is construed by the examiner. For these reasons, the process to provide plant nutrient as disclosed by Reinbergen ‘741 appears to be similar to the instantly claimed process.
The limitation of instant claim 11 “comprising providing a liquid to the solid during use and binding the mixed by-products including humic acid to soil”, is also met by the disclosure of Reinbergen ‘741 because the reference teaches that the liquid microbial composition exhibits soil enrichment properties when applied to soil (see col. 10, claim 17), i.e. adding liquid composition to the solid soil during use, wherein the microbial contents and by-products of growth, along with humic acid would necessarily provide binding to the soil over a period of time, and therefore meets the limitation of claim 11, as presented.  
The limitation of claim 13 is also met as the microbial fertilizer composition taught by Reinbergen ‘741 (see col. 3, ll. 52-56) comprises water (see instant claim 13, last line, “water” is recited as a fertilizer) along with natural organic fertilizer containing humic acid, cellulose fiber, lignin, saccharides, kelp extract, carbohydrates, wetting agents, vitamins and minerals (see col. 7, 2nd paragraph). Since, Reinbergen ‘741 teaches selecting and employing two strains of Bacillus subtilis (col. 7, ll. 24-27) in the liquid microbial composition for providing plant nutrient, the limitations of instant claim 14 is also met.
However, the method to provide plant nutrient- wherein the powder microbial mixture is mixed with a fertilizer in powder form; or wherein a granular fertilizer is coated with liquid microbial mixture; or wherein the mixed powders are extruded as pellet or granules (see instant claims 3-5 and 12); and wherein the “organic fertilizer comprises compost, manure, blood meal, bone meal, bat guano, shellfish, rock phosphate, greensand, fish emulsion, fish meal, and chitin” (instant claim 9) have not been explicitly disclosed and/or exemplified by the method of Reinbergen ‘741 as discussed above (although, Reinbergen ‘741 discloses that the microbial preparation is a lyophilized, dry, water-miscible spores, i.e. in powder form or granules; see col. 3, 3rd paragraph, and claims 3, 14, 19 and 22, and Example 1, for instance). 
	Carpenter (2014), while teachings bio-fertilizer compositions and methods of making
and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in
particular), discloses mixed bacterial compositions (i.e. “bioactive agents”) for their use in
fertilizer applications that enhance and promote the health and vigor of plants (see [0008]),
wherein said bacterial mixture (were prepared from individual fermentations followed by
mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier (see [0015], for instance); wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus subtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, soy beans, barley, legumes, etc. (see claim 39); and wherein the bacterial mixture have been disclosed to promote improved plant health and higher yield per acre (see [0032]; Examples 1, 2, and 12).  
	In addition, Carpenter discloses that the carrier system is a dried powder, granulate, or porous media (which can be organic or inorganic carrier particles; see [0042]-[0044], for instance), and can be an inert solid filler comprising fertilizer, urea, etc., or an organic inert solid comprising rice bran, soy bran, soy meal, bone meal, fish meal, or guano, etc. (see [0018]-[0019], claims 7-13 on p. 8), which can be admixed in powder form (see [0045]-[0046], for instance), or can comprise carrier particles coated with microbial mixture to form particles having size range between 50 and 200 microns (see Carpenter, [0041], Figs. 1-2 showing coated “BioSolids particles”, or urea coated with microbial mixes, for instance); wherein the bacterial mixture (in a liquid solution form) is coated on the carrier system in an amount between 106 to 1011 CFU/gram of the carrier (see [0009], [0015]), and dried after coating; wherein the method of providing plant nutrient may comprise further including the microbial composition with at least one additional fertilizer prior to contacting the crops (see [0021]); and wherein the microbial formulation can be made in a granular form (see Examples 14-15, [0094]-[0095]), or made as extrudable paste form in order to extrude and obtain pellets (see Example 7, for instance).
	Thus, given the detailed teachings and/or demonstrations for making various forms of microbial fertilizer formulations, such as in the form of coated granules or extruded pellets (see detailed teachings and/or suggestions from Carpenter, as discussed above), it would have been obvious to an artisan of ordinary skill in the art to modify the method disclosed by Reinbergen such that the liquid microbial preparation (comprising all its by-products of microbial culture and growth) is used to admix a fertilizer in solid form admixed, or in a coated form in order to prepare bacteria-coated carrier systems that can be used for providing plant nutrients as successfully demonstrated by the invention of Carpenter, as discussed above.  It is to be noted that instant claim 1 is open to any type of “microbes” and “fertilizer”, all of which have been explicitly disclosed and/or demonstrated by the cited prior art references of Reinbergen when taken with Carpenter as discussed above for making microbial fertilizer formulations in various forms including coated granules, and/or extruded pellets, as currently required by instant claims 3-5 and 12, and since the type of organic fertilizers including fish meal, guano, bone meal etc. (see instant claim 9) that can be use as carriers have already been disclosed by Carpenter (see detailed teachings above for carriers such as bone meal, guano, fish meal, etc., above), such modification in the method for providing plant nutrient would have been clearly obvious and/or fully contemplated by a person of ordinary skill in the art before the effective filing date of this invention as currently claimed, unless evidence and/or data provided on record to the contrary (which is currently lacking in the disclosure of record; see applicant’s Examples 1-2 on pages 23-24, for instance).
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting- Made/Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 10 (as amended) are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 2, 7 and 10 of U.S. Patent No. 10,221,107 (issued from US application 15/786,573 on March 5th 2019 to same inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 of the patent ‘107 is also directed to a method of enhancing soil (for healthy plant growth) by preparing a microbial formulation using the overlapping method steps as recited in instant claim 10, and comprising microbial by-products of growth from Bacillus species, humic acid, and urea (a fertilizer and as a carrier), and storing in a container for downstream applications, which appears to be a species (or a close variant thereof) of the instantly claimed process of claims 1 and 10 in this application. Therefore, an ODP rejection is deemed proper (see also 103a prior art rejection discussed above over the cited references of Reinbergen taken with Carpenter, as discussed above).
2.	Claims 1 and 10 (as amended) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 24 of co-pending Application No. 16/283,074 (reference application; filed as a CIP of 15/786,573 on 02/22/2019 by same inventor and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the co-pending application is also directed to “A method comprising: selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and mixing the crossly cultivated microbial series with a soil amendment or nutrient in a solid” (or a pellet mixed with microbes; see claim 24), which appears to be a species of instant claims 1 and 10 (or at least with overlapping scope or variant thereof) under examination. Thus, an ODP rejection is deemed proper (see also 103a prior art rejection discussed above over the cited references of Reinbergen taken with Carpenter, especially pertaining to preparation of solid formulations using suitable fertilizers as a carriers, and coated solid granular or extruded pellet formulations, etc., for the same purposes of agricultural use).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1 and 10 (as amended) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1, 3, 5-8, 14 and 16 of copending Application No. 16/542,154 (filed as a CIP of 15/786,573 on 08/15/2019 by same inventor and assignee; reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of the copending applications is also directed to “A method for forming soil enhancement, comprising: through a series of breeding cycles guided by genetic testing of microbes, forming a predetermined microbial population with predetermined characteristics in a concentrated form of at least 1x 107 cfu/ml (colony-forming units per milliliter); and dry forming the microbes onto a granular blend of soil amendment”; wherein granular blend comprises the same microbes and organic and inorganic fertilizers such as urea, kelp, fish meal, compost, manure, N-P-K, etc. (see claims 3, 5-8, 16 of co-pending application, for instance). Since, the scope of the co-pending claims appear to be co-extensive in scope with the instantly claimed invention, an ODP rejection is deemed proper (see also 103a prior art rejection discussed above over the cited prior art references of Reinbergen taken with Carpenter, especially pertaining to preparation of solid formulations using suitable fertilizers as a carriers, and coated solid granular or extruded pellet formulations, etc., for the same purposes of agricultural use). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments
Applicant's arguments filed on 05/31/2022 (pertaining to the 103a rejection of record over amended claims 1-14) have been fully considered but they are moot in view of new grounds of rejection made in this office action as discussed above, and additionally in view of at least the following reasons of record:
Regarding the 103(a) rejection of record, applicant appear to argue anticipation by Reinbergen (see remarks regarding Fig. 1A) for the ;method step of “iteratively and selectively breeding…”, which is duly noted and considered.  However, the 102(a)(1) rejection of record has been withdrawn, and amended claims have been rejected under 103(a) obviousness rejection as discussed in details above.  Moreover, it is noted that instant claim 1, as presented does not require any specific microbe, and/or any distinct structural feature(s) for the microbes (such as specific genetic sequence or distinct markers, etc.; other than the range in the form of cfu/ml), the process steps of “iteratively and selectively breeding generations of microbes...in a specific sequence” per se are not deemed to provide patentable weight as they do not structurally and/or functionally distinguish the product obtained/used in the method, i.e. the “predetermined” concentrated “microbial solution” comprising at least 1x 107 cfu/ml of microbes, which has already been taught with an overlapping range by Reinbergen (see specific teachings in the rejection as discussed above), and therefore an artisan in the art would have fully contemplated the preparation process for the “microbial solution” as currently claimed. Unless evidence/data provided to the contrary, the microbe, for instance Bacillus subtilis as disclosed and/or used by the applicant (see specification, page 10, 3rd paragraph, and Example 1 on page23) is deemed to be structurally the same as disclosed and/or used by the cited prior art reference of Reinbergen.
The arguments that “Reinbergen is a liquid fertilizer…” and “Carpenter similarly fails to teach the claims…”, and that the “combination is inoperative….” (see remarks, page 4) are duly noted and considered.  However, applicant fails to provide specific reasons as to why the combination of would not have been obvious to a person of ordinary skill in the art, especially given the fact that both cited prior art references teach soil enhancement formulations suitable for agricultural purposes (see 103(a) rejection discussed in details above), and provide motivation as to why an artisan would form solid formulations comprising the humic acid, along with other fertilizers such as urea, and suitable concentrations of beneficial microbes, specifically from agriculturally beneficial species from Bacillus genus, such as Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus subtilis (see Carpenter, claim 5, in particular; also see detailed teachings from Carpenter, above).  Thus, it is re-iterated that given the detailed teachings from Carpenter, and/or demonstrations for making various forms of solid microbial fertilizer formulations, such as in the form of coated granules or extruded pellets, it would have been obvious to an artisan of ordinary skill in the art to successfully modify the soil enhancement method disclosed by Reinbergen such that the liquid microbial preparation (comprising all its metabolic by-products of microbial culture and growth) is used to admix a suitable fertilizer in solid form admixed, or in a coated form in order to prepare bacteria-coated carrier systems that can be used for providing plant nutrients as successfully demonstrated by the invention of Carpenter, as discussed above. 
It is noted that applicant has argued about the amended claim 15 (as drawn now to a “solid product”; see remarks, page 4), which has been withdrawn as non-elected invention of group II.  It is noted that applicant has elected the method of group I to be examined, and therefore, the product of group II (as amended claims 15-20) remain withdrawn from further considerations. 
Applicant's arguments regarding the "significant grower benefits" and “commercial success” (see remarks, last 2 pages with pictures, in particular) as evidence of non-obviousness of the method is duly noted and fully considered.  However, it is noted that since such data has not been originally filed with the application on record, submitting an affidavit and/or declaration under 132 with the evidentiary (or comparative) data (along with specific details of the active method steps and exact microbial composition of Bacillus species used in the method for each crop), would help provide significant advantages in order for the office to consider/evaluate the evidence/data as currently argued by the applicant, to the extent it is materially pertinent to the “method to provide plant nutrient” as currently claimed.
Applicant is advised to appropriately address all the claim objections/rejections, including 112 issues (and ODP rejections) of record, and consider submitting an AF/D under 132 with detailed supporting evidences/data in order to be probative for further considerations under 103(a).
Regarding the ODP rejections of record, applicant has failed to submit either a Terminal disclaimer, or provide any traversal and/or pertinent arguments (see remarks dated 05/31/2022, entire document) pertaining to the rejections of record, and since the claims as presented still remain co-extensive in scope, in the absence of a terminal disclaimer, the ODP rejections of record have been properly made/maintained.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	 Tenzer (WO 87/02659 A1; previously cited by examiner) – “Microbial plant growth promoter and yield enhancer” (disclose preparation and use of a microbial plant growth promoting composition comprising mixture of bacterial such as Bacillus sp. and algae, wherein the composition comprises additives including humic acid, conventional N-P-K fertilizers, penetrants, wetting agents, etc., for use with crop plants to promote growth; see Abstract, Summary of the invention, entire disclosure on pages 5-6, Examples 1 and 4, and claims 1, 5, 8, 16-18, for instance).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657